Exhibit 10.2

AMENDMENT NO. 1 TO

 

10% SENIOR SECURED CONVERTIBLE PROMISSORY NOTES

 

This Amendment No. 1 (this “Amendment”), dated as of September 16, 2015, to
those certain 10% Senior Secured Convertible Promissory Notes, issued by
CannaVEST Corp. (the “Borrower”) to Redwood Management, LLC (the “Lender”) on
each of May 19, 2015 (the “May Note”), June 12, 2015 (the “June Note”) and July
24, 2015 (the “July Note” and together with the May Note and the June Note, the
“Notes”) pursuant to that certain Securities Purchase Agreement, by and between
the Borrower and the Lender, dated as of May 19, 2015, as amended as of the date
hereof, is made and entered into by and between the Borrower and the Lender.
Capitalized terms used but not defined herein shall have the meaning ascribed to
them in the Notes.

 

WHEREAS, the Borrower and the Lender desire to amend the Notes on the terms and
conditions set forth below.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein,
intending to be legally bound hereby, the parties agree as follows:

 

Section 1. Amendments to Notes.

 

1.1 The definition of “Amortization Conversion Rate” in each of the Notes is
hereby amended and restated in its entirety as follows:

 

“‘Amortization Conversion Rate” means 60% of the lowest VWAP for the fifteen
(15) consecutive Trading Days ending on the Trading Day that is immediately
prior to the applicable Conversion Date; provided, that the Fixed Conversion
Price shall apply in the event that the Holder fails to meet its funding
requirements as set forth in the Purchase Agreement, within ten (10) calendar
days (unless waived by the Company).”

 

1.2 Clause (f) in the definition of “Equity Conditions” in each of the Notes is
hereby amended and restated in its entirety as follows:

 

“(f) on any date that the Company desires to make a payment of interest and/or
principal, the conversion price for such payment will be the lower of the Fixed
Conversion Price or 60% of the lowest daily volume weighted average price
(“VWAP”) in the fifteen (15) trading days prior to such date of payment;
provided, that the Fixed Conversion Price shall apply in the event that the
Holder fails to timely meet its funding requirements as set forth in the
Purchase Agreement (unless waived by the Company).”

 

1.3 The first sentence of Section 2(e) of each of the Notes is hereby amended
and restated in its entirety as follows:

 

“At the earlier of the six (6) month anniversary of the Closing Date or the
Effective Date, the Company shall redeem this Note and any accrued but unpaid
interest in accordance with the Amortization Schedule attached as Schedule 2
(each, an “Amortization Payment”).”

 

1.4 The last sentence of Section 2(e) of each of the Notes is hereby amended and
restated in its entirety as follows:

 

“For example, if the Amortization Payments commence on the sixth (6th) month
anniversary date from the Original Issue Date, the Company shall begin to make
equal bi-weekly amortization payments of 1/13th the total principal and interest
due on this Note, in cash or, subject to the Equity Conditions, Common Stock (at
the Company’s option).”

 

 



 1 

 

 

1.5 Schedule 2 of the May Note is hereby amended and restated in its entirety in
the form of Schedule 2(a) attached hereto. Schedule 2 of the June Note is hereby
amended and restated in its entirety in the form of Schedule 2(b) attached
hereto. Schedule 2 of the July Note is hereby amended and restated in its
entirety in the form of Schedule 2(c) attached hereto.

 

Section 2. Equity Conditions. Borrower and Lender agree that Borrower shall be
permitted to make the first Amortization Payment on the May Note in shares of
Common Stock whether or not Borrower satisfies the requirements of clause (c) of
the definition of “Equity Conditions”.

 

Section 3. Remainder of Notes. Except as set forth herein, the Notes are
ratified and confirmed in all respects and shall not be amended or otherwise
modified. All other terms and conditions of the Notes not in conflict with the
terms of this Amendment shall remain in full force and effect. In the event
there is a conflict between the terms of the Notes and the terms of this
Amendment, the terms provided in this Amendment shall control.

 

Section 4. Governing Law. This Amendment shall be governed by, construed and
enforced in accordance with the laws of the State of New York and not by choice
of law principles or the laws of any other state.

 

Section 5. Entire Agreement and Amendments. The Notes, as amended by this
Amendment, embody the entire agreement and understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings between the parties.

 

Section 6. Counterparts. This Amendment (or the signature pages hereof) may be
executed in any number of counterparts; all such counterparts shall be deemed to
constitute one and the same instrument; and each of said counterparts shall be
deemed an original hereof.

 

 

 

[remainder of page intentionally left blank; signature page follows]

 

 

 



 2 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

BORROWER:

 

CANNAVEST CORP.

 

 

By: /s/ Michael Mona Jr.

Name: Michael Mona Jr.

Title: President and CEO

 

 

LENDER:

 

REDWOOD MANAGEMENT, LLC

 

 

By: /s/ John DeNobile

Name: John DeNobile

Title: Manager

 

 

 

 

 

 

 



 3 

 

 

Schedule 2(a)

 

AMORTIZATION SCHEDULE

 

Amortization Payment Amount

Date

1 $68,000

November 19, 2015

2 $68,000

10 Trading Days after prior Amortization Payment

3 $34,000

10 Trading Days after prior Amortization Payment

4 $34,000

10 Trading Days after prior Amortization Payment

5 $34,000

10 Trading Days after prior Amortization Payment

6 $34,000

10 Trading Days after prior Amortization Payment

7 $34,000

10 Trading Days after prior Amortization Payment

8 $34,000

10 Trading Days after prior Amortization Payment

9 $34,000

10 Trading Days after prior Amortization Payment

10 $34,000

10 Trading Days after prior Amortization Payment

11 $34,000

10 Trading Days after prior Amortization Payment

12 $34,000

10 Trading Days after prior Amortization Payment

13 $34,000

Maturity Date

 

 

 

 



 4 

 

 

 

Schedule 2(b)

 

AMORTIZATION SCHEDULE

 

Amortization Payment Amount

Date

1 $39,230

December 12, 2015

2 $39,230

10 Trading Days after prior Amortization Payment

3 $39,230

10 Trading Days after prior Amortization Payment

4 $39,230

10 Trading Days after prior Amortization Payment

5 $39,230

10 Trading Days after prior Amortization Payment

6 $39,230

10 Trading Days after prior Amortization Payment

7 $39,230

10 Trading Days after prior Amortization Payment

8 $39,230

10 Trading Days after prior Amortization Payment

9 $39,230

10 Trading Days after prior Amortization Payment

10 $39,230

10 Trading Days after prior Amortization Payment

11 $39,230

10 Trading Days after prior Amortization Payment

12 $39,230

10 Trading Days after prior Amortization Payment

13 $39,240

Maturity Date

 

 

 

 

 

 



 5 

 

 

Schedule 2(c)

 

AMORTIZATION SCHEDULE

 

Amortization Payment Amount

Date

1 $39,230

January 24, 2016

2 $39,230

10 Trading Days after prior Amortization Payment

3 $39,230

10 Trading Days after prior Amortization Payment

4 $39,230

10 Trading Days after prior Amortization Payment

5 $39,230

10 Trading Days after prior Amortization Payment

6 $39,230

10 Trading Days after prior Amortization Payment

7 $39,230

10 Trading Days after prior Amortization Payment

8 $39,230

10 Trading Days after prior Amortization Payment

9 $39,230

10 Trading Days after prior Amortization Payment

10 $39,230

10 Trading Days after prior Amortization Payment

11 $39,230

10 Trading Days after prior Amortization Payment

12 $39,230

10 Trading Days after prior Amortization Payment

13 $39,240

Maturity Date

 

 

 

 

 



 6 

